Citation Nr: 0836564	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-03 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before a Decision Review Officer in 
April 2005 at the RO to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.


FINDING OF FACT

The veteran is not blind, nor does he have loss or loss of 
use of both lower extremities, loss or loss of use of one 
upper extremity, loss or loss of use of both hands, or 
service-connected residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.


CONCLUSION OF LAW

The criteria for specially adapted housing or a special home 
adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.809a (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2007, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the notice informed the 
veteran of information and evidence necessary to substantiate 
the claim for specially adapted housing grants.  It also 
informed him of the relative burdens of VA and the veteran, 
relating the information and evidence that VA would seek to 
provide and that which he was expected to provide.  

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the September 2007 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Specially Adapted Housing or a Special Home Adaptation Grant

The veteran seeks a grant to pay for adaptations he made to 
make his home handicapped accessible.  The controlling law 
allows for either specially adapted housing or a special home 
adaptation grant.  Specially adapted housing is available to 
a veteran who is entitled to compensation for permanent and 
total disability due to: (1) loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or 
(3) loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (4) loss or loss of use of one lower extremity together 
with the loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  Notably, to be qualifying, the disability must 
have been incurred or aggravated as the result of active 
military, naval or air service after April 20, 1898.  38 
U.S.C.A. § 2101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.809(a) and (b) (2007).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) and 4.63 
(2007).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

In this case, service connection is in effect for the 
following physical disabilities: status post left hip 
arthroplasty, with permanent loss of use of the left leg, at 
90 percent disabling; spondylolisthesis of the lumbosacral 
and thoracic spine, with spastic myelopathy, at 60 percent 
disabling; and, intervertebral disc syndrome of the cervical 
spine, at 20 percent disabling.  Also, noncompensable ratings 
are in effect for the service-connected impairment of the 
right humerus and a scar resulting from a right iliac bone 
donor site.  He is considered to have permanent and total 
disability.  

Referable to the first criterion for specially adapted 
housing, the evidence does not show that the veteran has loss 
of use of both lower extremities due to his service-connected 
disabilities.  While his left leg was determined after his 
service-connected left hip surgery to have no effective 
function, the same cannot be said of his right leg on this 
evidence.  The veteran brought his claim in May 2002.  
Evidence leading up to his claim includes a January 2002 VA 
progress note in which the veteran presented with complaints 
of bilateral lower extremity weakness and requested approval 
for a motorized scooter.  He was noted at that time to be 
ambulating with forearm crutches.  He had normal strength in 
his lower extremity, and was able to stand and sit 
independently.  He was found not to meet the criteria for an 
electric device due to good upper extremity strength and 
adequate lower extremity strength to use a rolling walker.  

VA examinations in March and April 2002 each noted weakness 
and numbness in the right lower extremity.  The March exam in 
particular noted spasticity, or rigidity.  However, these 
exams confirmed that the veteran still was able to walk.  
Subsequent progress notes confirmed that the veteran 
continued to ambulate on forearm crutches in February 2003 
and July 2004, apart from a period in June 2003, when left 
hip surgery prevented walking.  By August 2003, however, his 
lower extremity strength was noted to be normal.  

The veteran's April 2006 Aid & Attendance examination 
indicated that the veteran was "confined to his wheelchair 
due to limited ambulation."  The record shows, however, the 
veteran was in the midst of treatment for a significant right 
knee disorder which required prolonged treatment from 
December 2005 to May 2008, due to complications which 
developed in the course of surgery.  Service connection was 
specifically denied for a right knee disability in May 2008.  
There was no paralysis noted, though the veteran's movement 
was noted to be limited to weakness.

A June 2006 peripheral nerves examination confirmed that the 
veteran could not flex his left hip and had no muscle 
strength.  He also had no motor strength in his right hip and 
knee.  Although this evidence does show some loss of use of 
the right hip and knee, it is specifically due to non-
service-connected disabilities.  Further evidence against the 
claim of total loss of use of the extremity, however, is that 
the veteran was able to dorsiflex and plantar flex both feet.  
There was no foot drop or other symptoms of paralysis of the 
external popliteal nerve.  The veteran has function in his 
feet; therefore, it cannot be said that there is loss of use 
of the right lower extremity under the meaning of the 
governing regulation here.  As such, there is no showing of 
loss, or loss of use of both lower extremities to satisfy 
criterion one. 

The veteran is not blind; therefore, criterion two is not 
met. 

Criterion three requires that there be a service-connected 
loss, or loss of use of one lower extremity (as here, on the 
left side) together with service-connected residuals of an 
organic disease or injury, affecting the veteran's balance or 
propulsion to preclude locomotion without the aid of braces, 
etc.  Of the veteran's service-connected disabilities, none 
apart from the left hip with loss of use one leg have been 
shown to affect his balance or propulsion.  Specifically, a 
review of the veteran's treatment records show that his 
thoracolumbar spine disability has caused subjective 
complaints of radiating pain and somewhat limited range of 
motion.  It has not, however, been shown to be affecting his 
balance or propulsion abilities.  Similarly, the veteran's 
cervical spine disability has caused pain and somewhat 
limited range of motion.  There is no indication, however, it 
affects his lower extremities in any way.  His other service-
connected disabilities, that of impairment of the right 
humerus and a right iliac scar, have not resulted in any 
effect on the veteran's functioning, as evidenced by his 
noncompensable ratings.  Criterion three has not been met. 

The veteran does not have service-connected loss of use of 
one upper extremity.  The records show that he has function 
in both arms, despite subjective complaints of radiating 
pain.  His use of forearm crutches and his ability to feed 
himself as consistently noted in the record show that he, in 
fact, does have function in his arms.  Thus, criterion four 
has not been met. 

In sum, the criteria for eligibility for specially adapted 
housing have not been met.  Though the veteran does have 
significant service-connected disability, he does not meet 
the particular requirements for this benefit.  Where 
entitlement to specially adapted housing is not established, 
however, an applicant may nevertheless qualify for a special 
home adaptation grant.  

In order to establish entitlement to a certificate of 
eligibility for a special home adaptation grant, it must be 
shown that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. 
§ 3.809, and that he is entitled to compensation for 
permanent and total service-connected disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands. 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2007).

In this case, it has been explained that the veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. 
§ 3.809.  While he is entitled to compensation for permanent 
and total service-connected disability, it is not because he 
is blind.  Nor does he have anatomical loss or loss of use of 
both of his hands.  Therefore, he is not eligible for a grant 
under the governing regulation. 

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


